Title: Thomas Jefferson to Samuel J. Harrison, Charles Johnston, and Archibald Robertson, [13] August 1817
From: Jefferson, Thomas,De Laage, A. F.
To: Johnston, Charles,Harrison, Samuel Jordan,Robertson, Archibald


          
            Dear Sir
            Poplar Forest 
				  Aug. 12.  13 17.
          
          Monsr de Laage, a gentleman from France, lately removed to Lynchburg, has lived some time in Charlottesville, where he became known to myself, and greatly esteemed by all for his great worth, his correct and amiable manners. he was in the military line in France, of the most respectable  connections & standing there; but by the chances of their various & calamitous revolutions, has been obliged to leave his country and fortunes, & to seek both under another sky. the firmness with which he accomodates himself to his new situation, his frank and friendly dispositions, his good sense and unassuming demeanor render him truly worthy of the esteem of those among whom he is settled. I ask leave to present him to your notice and civilities, and any good offices you can render him will be gratefully recieved by him, and acknoleged thankfully by myself. with Madame de Laage I had not the opportunity of becoming personally acquainted, but was the witness of her praise from every one who knew her, altho’ her merits could not but be obscured by her not speaking our language. I avail myself of the occasion which the making known to you these worthy emigrants furnishes of assuring you of my great & friendly esteem & respect.
          Th:
				  Jefferson
        